Citation Nr: 0010446	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left thigh, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in San 
Juan, Puerto Rico (hereinafter RO).

In the informal hearing presentation dated in February 2000, 
the veteran's representative raised the issue of whether the 
rating action dated in December 28, 1970, assigning a 30 
percent evaluation for shell fragment wound residuals of the 
left thigh involved clear and unmistakable error, as well as 
the issue of entitlement to compensable evaluations for two 
painful and tender scars of the left leg, residuals of shell 
fragment wound.  These issues are referred to the RO for 
appropriate disposition.


FINDING OF FACT

There is no medical evidence showing a nexus between any 
current back disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The veteran contends that while in serving in Vietnam, he 
injured his back while driving a truck.  Service medical 
records dated in November 1969, reveal that the veteran 
complained of back pain of three weeks duration with trouble 
lifting or bending.  Full range of motion of the back was 
noted.  The impression was muscle spasm.  The veteran's 
service separation examination dated in October 1970, found 
no abnormalities of the spine.  

Subsequent to service discharge, VA outpatient treatment 
records dated in 1988, reveal complaints of chronic low back 
pain of two years duration, with a history of a herniated 
disc in 1986.  An electrodiagnostic report dated in December 
1988, was suggestive of left S1 radiculopathy, with no right 
or left cervical or lumbosacral radiculopathy or the presence 
of a neuropathic process.  VA outpatient treatment records 
dated in 1992, reveal complaints of neck, head, and shoulder 
pain.  Full range of motion on flexion was shown, albeit with 
pain.  Pain was also noted on palpation.  In July 1992, the 
veteran's cervical pain was noted as non-traumatic.  In 
October 1992, the assessment was chronic paracervical 
myositis.  

VA outpatient treatment records in 1993, reveal complaints of 
neck pain which worsened when under stress.  The diagnoses 
were post-traumatic stress disorder and chronic back pain.  
On rheumatology consultation in October 1993, a clinical 
picture of fibromyalgia was shown.  There was no evidence of 
an inflammatory arthropathy.  There was no evidence for 
Reiter's or another seronegative spondylarthropy.  A private 
chiropractic report dated in February 1996, reported x-rays 
conducted in December 1995 were negative for fractures or 
pathology.  An upper gastrointestinal series and barium 
swallow conducted in June 1998, reported minimal cervical 
spondylotic changes.  

Although the veteran contends that his current back disorder 
is due to the single episode of back pain noted in service, 
his statements are not competent evidence to establish the 
etiology of his current complaints.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current complaints are the 
result of any injury over three decades ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current back complaints to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of this disorder is approximately 20 years after his period 
of service had ended.  See cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no evidence which provides the 
required nexus between military service and any current back 
disorder, service connection for a back disorder is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.


REMAND

A rating decision dated in July 1998, denied the veteran's 
claim of entitlement to a gastrointestinal disorder, 
secondary to his service-connected post-traumatic stress 
disorder and residuals of shell fragment wound.  The notice 
of this action was dated in July 1998, and the veteran noted 
his disagreement to this action by a letter received in 
February 1999.  In January 2000, the RO determined that the 
veteran's notice of disagreement did not address with 
specificity as to what issue he disagreed with.  However, the 
rating decision dated in July 1998 dealt only with the issue 
of entitlement to a gastrointestinal disorder, secondary to 
his service-connected post-traumatic stress disorder and 
residuals of shell fragment wound, and the veteran 
specifically referenced the notice as to this rating action 
in his notice of disagreement.  Accordingly, the Board finds 
that the veteran's letter received in February 1999 was a 
valid notice of disagreement, thereby initiating an appeal on 
that issue.  Although the Board in the past has referred such 
matters to the regional offices for appropriate action, the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has now made it clear that the proper 
course of action is to remand the matter to the regional 
offices.  Manlincon v. West, 12, Vet. App. 238 (1999).

Additionally, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  The Court has held 
that "[w]here, as here, the record before the [Board] was 
clearly inadequate, remand . . . is required."  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  The Court has also 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Although the veteran has been afforded VA 
examinations in conjunction with his claims for increased 
ratings for his service-connected post-traumatic stress 
disorder and residuals of shell fragment wound, the most 
recent examinations conducted in April 1998, did not have the 
veteran's medical records for review.  As such, all available 
evidence was not considered.  Likewise, pertinent facts were 
neither identified nor evaluated and weighed.  

The Court has held that the requirement for evaluation of the 
complete medical history of the veteran's condition operated 
to protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  
Moreover, as entitlement to compensation has already been 
established and the increase in the disability ratings are at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board 
therefore concludes that additional VA examinations are 
needed to provide an accurate picture of the claimed 
disabilities at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(1999).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to June 
1998, should be obtained and associated 
with the claims file. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected 
post-traumatic stress disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file, a copy of both the former and the 
revised rating criteria for rating 
post-traumatic stress disorder, and a 
copy of this Remand are to be furnished 
to the psychiatrist for review.  The 
examination report should reflect that 
such a review was made.  All testing 
deemed necessary should be performed.  It 
is requested that the examiner assign a 
numerical code under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disorder (DSM-IV).  The 
examiner is requested to include a 
definition of the numerical code assigned 
under DSM-IV.  The presence or absence of 
symptoms enumerated in the both the 
former and the revised rating criteria 
should be specifically noted.  A complete 
rationale for any opinions and 
conclusions expressed should be included 
in the examination report.

3.  The veteran should be afforded a VA 
examination to determine the extent of 
his service-connected residuals of shell 
fragment wound to his left thigh.  All 
pertinent symptomatology and findings of 
any and all residuals of the 
service-connected shell fragment wound 
should be reported in detail, to include 
any evidence of neurologic, orthopedic, 
muscular, or skin abnormalities that are 
a result of this injury.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner and the examination report 
should reflect that such a review was 
made.  

4.   The RO should notify the veteran 
that it is his responsibility to report 
for the examinations and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

6.  Appropriate action, including 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, is necessary with regard to the 
issue of entitlement to a 
gastrointestinal disorder, secondary to 
his service-connected post-traumatic 
stress disorder and residuals of shell 
fragment wound.  38 C.F.R. § 19.26 
(1999).  The veteran and his 
representative are reminded that they 
have yet to give the Board jurisdiction 
over this issue by perfecting an appeal 
(by filing a Substantive Appeal) to the 
July 1998 rating decision denying this 
issue.  38 C.F.R. § 20.202 (1999).  If 
the veteran perfects the appeal as to 
this issue, the issue should be returned 
to the Board for appellate review.  

7.  Thereafter, if the issues as to 
increased ratings remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  The supplemental 
statement of the case should address 
whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.   

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


- 7 -


